       Case 4:19-cv-01843-KAW Document 29-2 Filed 09/30/19 Page 1 of 3



 1
 2

 3                        UNITED STATES DISTRICT COURT

 4                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

 5                                OAKLAND DIVISION

 6   THE CENTER FOR INVESTIGATIVE             )   Case No. CV 18-01843
     REPORTING ET AL.,                        )
 7                                            )   Case Assigned for All Purposes to Magistrate
                                Plaintiffs,   )   Judge Kandis A. Westmore
 8                                            )
                                              )
          v.                                  )   DECLARATION OF JESSE JACKSON IN
 9
                                              )   SUPPORT OF OPPOSITION TO
10   UNITED STATES DEPARTMENT OF              )   DEFENDANT’S MOTION FOR
     LABOR,                                   )   SUMMARY JUDGMENT AND CROSS
11                                            )   MOTION FOR SUMMARY JUDGMENT
                               Defendant.     )
12                                            )
                                              )
13                                            )
                                              )
14                                            )
                                              )
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        Case 4:19-cv-01843-KAW Document 29-2 Filed 09/30/19 Page 2 of 3



 1                                DECLARATION OF JESSE JACKSON
 2

 3   I, Jesse Jackson, declare:
 4          1.      I am Rev. Jesse Jackson. I have personal knowledge of the matters stated in this
 5   declaration. If called upon to do so, I am competent to testify to all matters set forth herein.
 6          2.      I am a civil rights activist who has advocated for companies to meaningfully address
 7   employment discrimination, including by being more transparent about their hiring.
 8          3.      In recent years, I have called on companies in Silicon Valley to release workforce

 9   diversity statistics, including their EEO-1 reports. Numerous companies have positively responded
10   and publicly declared the benefit of publicly releasing their EEO-1 data. I have done so both in my
11   capacity as an activist and also as a shareholder in such companies as Apple, Google/Alphabet,
12   Intel, Facebook and HPE.
13          4.      Companies that are transparent about their diversity statistics reap considerable
14   benefits, including increased trust from shareholders such as myself.
15          5.      There is considerable public interest in greater transparency regarding workforce
16   diversity, including in disclosure of EEO-1 data by the government pursuant to the Freedom of
17   Information Act. Such benefits as described in research by McKinsey and others include: the
18   ability to win and retain talent, enhance decision-making, improve customer experiences, and
19   contribute to bottom-line corporate financial outperformance. and its increasing importance.
20          6.      Furthermore, the government’s withholding of EEO-1 data and other workforce
21   diversity data exacerbates a number of problems surrounding employment diversity, including lack
22   of public accountability and an inability of leadership to move its culture and achieve its goals and
23   objectives .
24                    I declare under penalty of perjury of the laws of the State of California that the
25   foregoing is true and correct to the best of my knowledge and belief.
26
27                    Executed 18 September, 2019, Chicago, IL.
28
                                                       -1 -
                                            JACKSON DECL. IN SUPP. OF
                                            OPP. & CROSS MOT. SUMM. J
     Case 4:19-cv-01843-KAW Document 29-2 Filed 09/30/19 Page 3 of 3



 1                                              /s/ Rev. Jesse Jackson _
                                                Rev. Jesse Jackson
 2

 3
 4
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2 -
                               JACKSON DECL. IN SUPP. OF
                               OPP. & CROSS MOT. SUMM. J
